DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 4, 6, 7, 9-12, 14, 15, 17, 19, 20, 22, and 23 are amended. Claims 5, 13, and 21 are canceled. Claims 1-4, 6-12, 14-20, and 22-24 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 14, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 6 recites the limitation "the second convolutional neural network" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. The Examiner does not know if "the second convolutional neural network" is referring to "a second convolutional neural network" in line 2 or "a second convolutional neural network" in 
 	Claims 14 and 22 are also rejected for the same reasons as claim 6 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-12, 14, 16-20, and 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novak et al, US 2019/0220701.
 	Regarding claim 1, Novak discloses a method (fig. 1; para 0004; methods for lung lobe segmentation or lung fissure localization, or for training a machine network for segmentation or localization) comprising: 
 	imaging, using a computed tomography system, at least one lung, to generate, at a computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor (fig. 8; para 0023 and 0088-0089; the memory a non-transitory computer readable storage medium with processing instructions. The memory stores data representing instructions executable by the programmed image processor; The image processor is a hardware device configured by or operating pursuant to stored instructions, design (e.g., application specific integrated circuit), firmware, or hardware to perform various acts), at ; a medical scanner scans the lungs of a patient.
The medical scanner generates imaging data (i.e., a computed tomography (CT) 
Image) representing a patient); 
 	determining, at the computer system, using a first convolutional neural network (fig. 8, element 85; image-to-image (I2I) network; para 0034, 0055, and 0090; the generative network is an image-to-image convolutional deep-learnt network), at least one fissure region of interest in the at least one lung image (fig. 1, element 14; para 0030 and 0090; an image processor applies a machine-learnt generative network to the imaging data to locate one or more fissures in the lungs as represented in the image data); 
 	determining, at the computer system, using a second convolutional neural network (fig. 8, element 87; segmentation classifier; para 0075 and 0091; the segmentation classifier is a machine-learnt network, such as a network trained with deep learning), a more precise fissure location within the at least one fissure region of interest (fig. 1, element 16; para 0052 and 0090-0091; the image processor segments the lobar regions of the lungs as represented in the image data based on the locations of the fissures); and 
 	generating an image of the lung including indication of the determined fissure location (fig. 1, element 18; para 0056-0057 and 0092-0093; the image processor generates an image. The generative network output, segmentation classifier output, and/or imaging data are used to generate an image. The image is of the lungs of the patient with highlighting or relative indication of different parts, such as lobes and/or fissures. Any segmentation image or any image representing the localized fissures is generated).
 	Regarding claim 2, the method of claim 1, Novak further discloses comprising: 
 	masking, at the computer system, the image of the at least one lung based on whether the lung is a right lung or a left lung to generate a masked image of the lung (para 0047-0048).
 	Regarding claim 3, the method of claim 1, Novak further discloses wherein determining a fissure region of interest comprises: 
 	classifying, at the computer system, using the first convolutional neural network trained (i.e., generative network) for a right lung, each voxel in a masked image of a right lung as being included in a right oblique fissure region of interest, being included in a right horizontal fissure region of interest, or being included in a non-fissure region of interest, the classification forming a coarse right lung probability map (para 0047-0048 and 0050); and 
 	classifying, at the computer system, using the first convolutional neural network (i.e., generative network) trained for a left lung, each voxel in a masked image of a left lung as being included in a left oblique fissure region of interest, or being included in a non-fissure region of interest, the classification forming a coarse left lung probability map (para 0047-0048 and 0050).
 	Regarding claim 4, the method of claim 3, Novak further discloses wherein determining a more precise fissure location comprises: 
 	classifying, at the computer system, using the second convolutional neural network trained for a right lung each voxel classified in the right oblique fissure region of multiple or different generative networks (i.e., the second convolutional neural network) may be used, such as one network for each of left oblique, right oblique, and right horizontal fissures. In one embodiment, different generative networks are trained for the left and right lungs); and 
 	classifying, at the computer system, using the second convolutional neural network trained for a left lung each voxel classified in the left oblique fissure region of interest as being included in the left oblique fissure or not being included in a fissure, the classification forming a precise left lung probability map (para 0047-0048 and 0050; multiple or different generative networks (i.e., the second convolutional neural network) may be used, such as one network for each of left oblique, right oblique, and right horizontal fissures. In one embodiment, different generative networks are trained for the left and right lungs).
 	Regarding claim 6, the method of claim 4, Novak further discloses wherein determining a more precise fissure location is performed using a second convolutional neural network trained to detect a more precise location within the fissure region of interest for a right lung and using a second convolutional neural network trained to detect a more precise location within the fissure region of interest for a left lung (para 0018, 0044, 0048 and 0050) and wherein a total loss function for the second convolutional neural network comprises a weighted average using a probability that a the fissure localization is derived from the probability map as a line fit that maximizes the probabilities while minimizing curvature or a region grown from a seed point of highest probability with a voxel accepted into the region based on a tolerance to the probability and the impact on an average local and/or global curvature of the region. The error is an average distance from the detected fissure points to the nearest point on the ground truth fissure line).
 	Regarding claim 8, the method of claim 4, Novak further discloses comprising determining fissure integrity based on at least one of the coarse right lung probability map, the coarse left lung probability map, the precise right lung probability map, and the precise left lung probability map (para 0047-0048 and 0050).
 	Regarding claim 9, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 10, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 11, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
	Regarding claim 12, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 6 above, and it is rejected for the same reasons.
 	Regarding claim 16, this claim recites substantially the same limitations that are performed by claim 8 above, and it is rejected for the same reasons.
Regarding claim 17, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 18, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 19, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
	Regarding claim 20, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 22, this claim recites substantially the same limitations that are performed by claim 6 above, and it is rejected for the same reasons.
 	Regarding claim 24, this claim recites substantially the same limitations that are performed by claim 8 above, and it is rejected for the same reasons.

Allowable Subject Matter
Claims 7, 15, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding dependent claims 7, 15, and 23, the prior art does not teach or suggest the claimed invention having “a voxel for training data for the first convolutional neural network is assigned to a fissure region of interest if the voxel is within 5 mm of a fissure”, and a combination of other limitations thereof as recited in the claims.

Response to Arguments
Regarding claims 1-4, 6, 8-12, 14, 16-20, and 22, and 24, Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. 
 	Regarding independent claim 1, Applicant argues that Novak does not disclose “two concatenated convolutional neural networks with the first defining a region of interest within the entire image of a lung and the second identifying the fissure location itself within that region of interest”. Examiner respectfully disagrees. As stated in the Office Action above, Novak discloses an image processor applies a machine-learnt generative network or machine-learnt image-to-image (I2I) network (i.e., a first convolutional neural network) to the imaging data to locate one or more fissures in the lungs as represented in the image data (fig. 8, element 85; para 0034, 0055, and 0090). The image processor applies a segmentation classifier such as a machine-learnt network (i.e., a second convolutional neural network) to segments the lobar regions of the lungs as represented in the image data based on the locations of the fissures (fig. 8 element 87; para 0091).
 	Further, Applicant argues that Novak uses three network: a generative network, a discriminator, and third network (i.e., a fissure filter network). Examiner respectfully disagrees. Novak discloses a generative-trained fully convolutional network for fissure 
Further, the fissure filter network is not a third network. Novak discloses fissure filter network (i.e., generative network) para 0046, 0052, and 0072). Therefore, the fissure filter network is a generative network of a GAN. 
 	Therefore, the generative network, the discriminator, and the fissure filter network are networks of one generative adversarial networks (GANs) (i.e., a first convolutional neural network).
  	Further, Novak discloses the segmentation classifier is a is a machine-learnt network, such as a network trained with deep learning (i.e., a second convolutional neural network) (fig. 8 element 87; para 0091)
	Therefore, the generative network (i.e., machine-learnt I2I network) of the GAN and segmentation classifier (i.e., machine-learnt network) are two convolutional networks.
 	The MPEP 2111 states that the USPTO must employ the “broadest reasonable interpretation" of the claims. With the broadest reasonable interpretation, Examiner interprets the claimed “a first convolutional neural network and a second convolutional neural network”, in light of the specification, as the generative network (i.e., machine-
 	Therefore, “a first convolutional neural network and a second convolutional neural network” reads on the generative network (i.e., machine-learnt I2I network) of the GAN and segmentation classifier (i.e., machine-learnt network) of Novak.

 In view of the above arguments, the Examiner believes all rejections are proper and are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665